Title: To George Washington from Lilburn Williams, 19 December 1782
From: Williams, Lilburn
To: Washington, George


                        
                            Sir
                            Annapolis Decr 19th 1782
                        
                        I am a senior Captain in the Maryland line and from my indisposition at present which has been long standing
                            am obliged to apply to your Excellency to be considered on the list of Supernumorary Officers from this state. you’l
                            oblige me much by a line in Answer to this. I am sir your most Obt Hble Sert
                        
                            Lilburn Williams
                            Capt. Maryd line
                        
                    